Citation Nr: 0404405	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for panic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran had active service from June 1957 to December 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that in October 1999 the RO denied the 
veteran's claims of entitlement to service connection for 
residuals of hepatitis A, an upper back condition, and for 
right ear hearing loss, as not well grounded.  The RO 
determined that a review of these issues was necessary in 
light of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed upper 
back condition.  

2.  The veteran's hearing loss is related to his service.  

3.  The veteran's tinnitus is related to his service.  

4.  The veteran's panic disorder was initially manifested 
during the veteran's military service.


CONCLUSIONS OF LAW

1.  An upper back condition was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 

2.  Hearing loss was incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2003).  

3.  Tinnitus was incurred as a result of the veteran's 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 

4.  Panic disorder was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  In this regard, the 
RO's March 2001 letter informed him of what evidence was 
needed in order to establish entitlement to service 
connection and stated that VA was going to review his claims 
for hepatitis A, an upper back condition, and right ear 
hearing loss, which had been previously denied as not well 
grounded.  A July 2003 letter from the RO stated that VA was 
working on the veteran's claims of entitlement to service 
connection for an upper back disability, bilateral hearing 
loss, tinnitus, and panic disorder.  The letter informed the 
veteran that VA still needed evidence of chronic disability 
in service or evidence of continued treatment for symptoms 
since service.  The letter requested that the veteran provide 
VA with the name and location of any VA or military facility 
where he received medical care, and the approximate dates of 
such care.            

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the March 2001 
RO letter informed the veteran that the law states that VA 
must make reasonable efforts to help him get evidence 
necessary to support his claims, stating further that VA 
would help him to get such things as medical records, 
employment records, or records from other Federal agencies.  
The letter stated, though, that the veteran had to give VA 
enough information about such records to enable VA to request 
them for him from the person or agency that had the records.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided such was necessary to make a decision on 
his claim.    

In addition, the statement of the case (SOC), issued in 
February 2003, reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Here, the veteran has not referenced any records that have 
not been obtained and considered in conjunction with the 
veteran's claims on appeal.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board notes that 
the veteran submitted additional evidence which has not been 
considered by the agency of original jurisdiction.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the evidence was 
accompanied by a letter from the veteran's accredited 
representative in which consideration of the evidence by the 
RO was waived.       

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

				II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2002); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).
  
In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				A.  Upper Back 

On a September 1960 report of medical history, for discharge 
purposes, the veteran checked that he had worn a brace or 
back support.  The examiner noted that the veteran broke his 
ankle at the age of 17, prior to service, and also noted that 
the veteran had a scar on his forehead, which was incurred in 
an automobile accident in February 1957.  The examiner 
reported that the veteran denied all other medical or 
surgical history.  However, in a statement by the veteran, 
received in February 1999, the veteran stated that he was in 
a body cast while in North Africa.  Specifically, a May 2001 
VA mental health consult record reported that the veteran 
stated he fell off an airplane while in service and injured 
his back with a loss of consciousness.  Despite these 
statements, the veteran's service medical records (SMR's) are 
silent for any complaints of, or treatment of a back 
condition.      

As for the post-service medical evidence, a February 2001 VA 
treatment record reported that the veteran had chronic back 
pain, but that he denied muscle spasms or joint disorders.  
The veteran admitted to having no difficulty ambulating.  He 
also denied any numbness, tingling, or weakness.  Upon 
examination, he was noted to have a decreased range of motion 
of the back secondary to pain.  The impression was simply 
back pain.  The July 2001 VA examination report diagnosed, 
inter alia, a history of hepatitis and chronic back problems.  
March 2002 and November 2002 VA treatment records also listed 
diagnoses of back pain.  

In this case, the veteran is primarily claiming injury to the 
upper back, related to the alleged incident of falling from 
an airplane in service.  The above VA treatment records offer 
impressions of back pain without identifying an underlying 
injury or condition explaining the basis for the pain.  As 
stated above, despite the veteran's assertions, the SMR's are 
negative as to any complaints of, or treatment for, a back 
injury.  Thus, any current "pain alone" disability cannot be 
attributed to an in-service injury or disease.  See Sanchez-
Benitez v. West, 259 F.3d 1356, 1360-62 (Fed. Cir. 2001) (a 
"pain alone" claim must fail when there is no sufficient 
factual showing that the pain derives from an in-service 
disease or injury).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has an upper back condition as a result of his 
service.  The veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show that the veteran is suffering 
from a current upper back disability.  Concomitantly, no 
causal connection between an upper back disability and his 
period of military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has an upper back 
condition that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay 


evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

			B.  Bilateral Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  

A review of the veteran's written testimony shows that the 
veteran asserts that his hearing loss developed as a result 
of exposure to noise during active duty.  Specifically, he 
argues that his hearing loss was a result of exposure to jet 
aircraft engines.  Indeed, his DD 214 specialty title was 
aircraft mechanic.  Additionally, his related civilian 
occupation was listed as airplane mechanic.  There is no 
assertion that he was treated for, or diagnosed with, hearing 
loss during active duty.    

The veteran's enlistment examination report, dated in June 
1957, merely listed his scores for the whispered voice and 
spoken voice for his right ear, which were both 15/15.  



The veteran's discharge examination report, dated in 
September 1960, revealed pure tone thresholds, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-10
-
0
LEFT
0
-10
-5
-
15

This examination used American Standards Association (ASA) 
units.  Prior to October 31, 1967, service department 
audiological examinations were conducted using ASA units as 
the standard of measurements of pure tone thresholds.  After 
October 31, 1967, the standard of measurement became ISO 
units, which is the standard recognized by the VA regulations 
governing this case.  Here, conversion of the first 
examination results to ISO units makes no difference in the 
outcome of this case, as the veteran's service medical 
records do not show that the veteran had hearing loss in 
either ear as defined at 38 C.F.R. § 3.385.

The record also contains an audiogram from "HEARx" dated in 
October 2000.  

A July 2001 letter from Dr. Richard Allen noted that the 
veteran had a constant ringing in both ears for the last 35 
to 40 years.  He denied any family history of hearing loss or 
any history of radiation therapy, chemotherapy, IV 
antibiotics, head trauma, or any previous ear surgeries.  It 
was reported that his audiometric screening revealed findings 
on a bilateral moderate to severe sensorineural hearing loss 
with speech reception thresholds of 55 decibels in the right 
ear and 45 decibels in the left ear.  The examiner stated 
that he discussed with the veteran his noise exposure during 
service with the probability that his hearing was two to 
three times worse than normal hearing loss at his age, 
without any history of severe loud noise or high frequency 
exposure over any prolonged period of time.  The examiner 
concluded that the likelihood of his moderate to severe 
sensorineural hearing loss was from his noise exposure in 
service, "as he has had no other history or severe noise 
exposure since that period of time.  

A January 2002 VA audiology consult report noted that the 
veteran stated that he wore no hearing protection while a jet 
engine mechanic in service and stated that he had a constant 
high pitch in both ears since the service.  Upon examination, 
there was no visible or traumatic deformity of an ear, 
otorrhea, excessive cerumen or foreign body in the ear canal.  
The air and bone conduction thresholds were similar.  The 
pure-tone average estimate of degree of loss was right ear 
moderately-severe (56-70 decibels) and left ear moderately-
severe (56-70 decibels).  His word recognition scores were 
76-88 percent bilaterally.  The tympanograms were Type A 
bilaterally and his acoustic reflexes were within normal 
limits bilaterally.  The assessment was bilateral 
sensorineural hearing loss.  The examiner stated that the 
hearing loss was consistent with noise exposure.  

Air conduction results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
-
65
LEFT
50
55
55
-
60

The examiner stated that in the absence of reported 
significant occupational or recreational noise exposure the 
veteran's hearing loss was worse than expected from aging 
alone.  He stated that the bilateral hearing loss and 
tinnitus were more likely than not the result of the 
veteran's military noise exposure.  

A January 2003 VA examination report noted that the claims 
folder had been reviewed, to include the audiometric reports 
of October 2000, July 2001, and January 2002.  The report 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
55
60
LEFT
40
45
40
50
70

The average for the right ear was 48 and the average for the 
left ear was 51.  Speech recognition scores using the CNC 
Test were 96 for the right ear and 86 for the left ear.  

Normal otoscopic landmarks were visible bilaterally.  Pure 
tone thresholds testing suggested a mild sloping to severe 
sensorineural hearing loss bilaterally.  Tympanometry was 
normal and acoustic reflexes were present for both ears.  The 
diagnosis was sensorineural hearing loss bilaterally.  The 
examiner stated that the configuration of the loss was 
consistent with the effects of noise exposure.  

In a statement submitted by the veteran he acknowledged 
training for his pilot's license, stating that his pilot 
training took place in a Cessna 150 aircraft, which he stated 
was used because of its acoustics.  Further, he stated that 
while working in airline sales he was in offices which were 1/4 
mile and 11/2 miles from any active runway.  Additionally, he 
stated that he was not asked to comment on the foregoing 
during examination.     

The above post-service reports do illustrate bilateral 
hearing loss as is defined under 38 C.F.R. § 3.385.  
Furthermore, the Board notes that the above examination 
reports, and in particular the January 2002 report, relate 
the veteran's hearing loss and tinnitus to service.  The 
Board acknowledges that there is a significant time gap 
between the veteran's separation from service and the first 
post-service audiological examination and that this lengthy 
period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also, there 
is no presumption applicable, as the veteran's hearing loss 
was not manifested to a compensable degree within one year of 
separation from active military service.      

However, while acknowledging that there are indications that 
the veteran's post-service endeavors may have resulted in 
noise exposure, the Board finds that there is no competent, 
countervailing medical opinion of record to refute the 
opinions linking his hearing loss and tinnitus to service.  
As such, the Board finds that the evidence raises a 
reasonable doubt as to the cause of the veteran's currently 
diagnosed bilateral hearing loss and tinnitus.  See 38 
U.S.C.A. § 5107(b).  Accordingly, in view of the evidence of 
record, the Board thus resolves all reasonable doubt in the 
veteran's favor, and finds that service connection for 
bilateral hearing loss and tinnitus is warranted.  

				C.  Panic Disorder

The veteran's SMR's contain a report dated on July 29, 1958, 
which stated that the veteran had been seen in emergency the 
day before complaining of severe pain in the right side of 
his chest and dizziness.  He described the pain as a sharp, 
stabbing pain of the right chest on deep breathing.   It was 
noted that when he was seen he could not breathe normally.  
It was reported that an X-ray of the chest was negative, as 
was an ECG.  Upon, examination, there were normal heart 
sounds and clear lung fields.  He did report having trouble 
with indigestion.  

The post-service medical evidence includes an April 2001 
report from Dr. Richard LoSardo which states that the veteran 
suffers from longstanding panic disorder, noting that it was 
his medical opinion that the veteran had suffered a disabling 
medical illness precipitated during military service and his 
life and functioning had been compromised as a result.  

A July 2001 VA examination report noted that the veteran 
presented complaining that he had recurrent panic attacks, 
the symptoms of which included shortness of breath, heart 
pounding, flushed face, a feeling of impending death, and a 
feeling of helplessness.  A diagnosis of panic disorder 
without agoraphobia, chronic, was listed.  The examiner 
stated that the veteran related that he had been having 
problems with panic attacks since he was in the service.  In 
this regard, the examiner referenced the above-described July 
1958 SMR and stated that although the diagnosis of panic 
disorder was not made, nevertheless, symptoms were described 
which are compatible with panic disorder.  

An October 2001 report from Dr. Robert Cobiella noted that 
the veteran related to him the July 1958 episode and that his 
panic attacks became much worse in 1990 after he stopped 
using alcohol to self-medicate.  It was reported that panic 
tended to occur five to seven times a week.  The diagnosis 
was panic disorder with agoraphobia, chronic, which the 
examiner stated probably started at age 19.  

The Board acknowledges the long post-service gap in the 
record for treatment of panic disorder, but finds that the 
above medical opinions diagnosing the veteran with panic 
disorder, including the July 2000 VA examination report which 
referenced the July 1958 SMR and stated that the symptoms 
were consistent with panic disorder constitute competent 
medical opinions stating that there is a nexus between the 
veteran's panic disorder and his service.  There is no 
competent, countervailing medical opinion of record to refute 
these opinions.  As such, the Board finds that the evidence 
raises a reasonable doubt as to the cause of the veteran's 
currently diagnosed panic disorder.  See 38 U.S.C.A. § 
5107(b).  Accordingly, in view of the evidence of record, the 
Board thus resolves all reasonable doubt in the veteran's 
favor, and finds that service connection for panic disorder 
is warranted.  

  
ORDER

Service connection for panic disorder is granted. 

Service connection for an upper back condition is denied.  

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.  



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



